Citation Nr: 0115520	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  97-16 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative disc disease of L5-S1 with limitation of motion 
and residuals of herniated nucleus pulposus, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1973 to August 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied an evaluation in excess 
of 10 percent.  The veteran appealed that decision, and in 
May 1997 the RO granted the veteran a 40 percent disability 
evaluation.  The file was subsequently transferred to the RO 
in Oakland, California which denied an evaluation in excess 
of 40 percent.  During the pendency of the appeal, the 
veteran relocated, and the appeal has continued from the RO 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back disability is not pronounced in 
degree and not productive of persistent symptoms compatible 
with sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

3.  The veteran's low back disability has not been 
characterized as a vertebral fracture and the back is not 
ankylosed.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease of L5-S1, with 
limitation of motion and residuals of herniated nucleus 
pulposus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned his back disability does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that his disability should be evaluated as 60 
percent disabling because he experiences constant pain.

As a preliminary matter, the Board notes that the veteran's 
claim was previously before the Board.  In May 2000, the 
Board remanded the veteran's claim to the RO for additional 
development.  The Board is satisfied with the RO's attempts 
to comply with the remand instructions.  The requested 
development has not been completed.  However, this was due to 
a lack of cooperation from the veteran, as opposed to 
inaction by the RO.  In that regard, the Board notes that the 
veteran was scheduled for a VA examination on several 
occasions, and that the veteran failed to report.  Therefore, 
the Board will proceed with appellate review.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."). 

In addition, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In that 
regard, the Board notes that VA fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The RO afforded the veteran two VA examinations, 
as well as obtained medical evidence supporting the veteran's 
claim.  The RO also scheduled a Travel Board hearing for 
April 2000, but the veteran failed to appear.  The Statement 
of the Case provided to the veteran and his representative 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim.  As such, the 
Board finds that the duty to assist was satisfied, and the 
Board will proceed with a disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a May 1994 rating decision granted the veteran 
service connection for degenerative disc disease of the L5-S1 
and assigned a 10 percent disability evaluation.  This 
disability evaluation was continued in a rating decision 
dated June 1994.  The veteran filed a claim for increase in 
August 1996.  The 10 percent disability evaluation was 
continued in an April 1997 rating decision.  However, in May 
1997, the RO issued another rating decision, in which the 
evaluation was increased to 40 percent disabling, effective 
August 1996.   The veteran's file was subsequently 
transferred to the RO in Oakland, California, which continued 
the disability evaluation in an April 1999 rating decision.  
As the 40 percent disability evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim for an increased evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Records that formed the basis for the increase to 40 percent 
include VA outpatient treatment records dated between 
September 1995 and March 1997 as well as the report of VA 
examination conducted in December 1996.  The RO noted in the 
May 1997 statement of the case that although there was no 
evidence of sensory loss or motor loss as well as no muscle 
atrophy on VA examination, the veteran did have pain with 
most movements of the spine, some limited motion of the spine 
and evidence of mild hypertrophic spurring at L4-L5 with 
narrowing of the intervertebral disc spaces at L5 and S1.  
The Board notes further, that this examination showed severe 
disc disease at L5-S1 with mild radiculopathy.  September 
1996 through December 1996 VA outpatient treatment records 
showed treatment for chronic low back pain with radiculopathy 
- degenerative disc disease with herniated disc at L5-S1.  

The record contains a letter from Lawrence H. Fink, M.D., 
dated September 1997, in which he discussed the exacerbation 
of the veteran's low back disorder due to a work-related 
injury that had occurred earlier that month.  At that time, 
Dr. Fink stated that physical examination of the veteran 
showed a markedly rigid spine, with flexion of 40 degrees and 
extension limited to zero.  Straight leg raising was positive 
at 45 degrees, deep tendon reflexes were normal and 
symmetrical, and mild paravertebral muscle spasm was noted.  
A MRI report associated with these records, also dated 
September 1997, showed marked loss of height and mild 
posterior, central protrusion of the L5-S1 intervertebral 
disc, which might have touched the S1 nerve roots.  It was 
also noted that there was mild degenerative bony overgrowth 
of the facet joints and that the veteran had mild lateral and 
posterolateral protrusion, suggestive of herniated nucleus 
pulposus of the L3-L4.  Another September 1997 letter from 
Dr. Fink noted that there was early atrophy of the left 
quadriceps with distinct weakness of the left quadriceps, not 
previously present.  The letter further stated that the 
veteran had  a longstanding degenerative collapse of the L5-
S1 intervertebral disc.

VA medical records dated March 1998 through July 1998 show 
that the veteran complained of chronic low back pain.  
Records dated March 1998 noted that the veteran reported that 
he had a herniated nucleus pulposus, complained of radiating 
pain, and that the veteran ambulated slowly with a cane.  
Records from an examination later in March 1998 revealed that 
the veteran had diffuse tenderness of the spine and positive 
straight leg raising to 46 degrees.  Medical records dated 
April 1998 include a diagnosis of persistent right leg 
sciatica and right lumbar radiculopathy.  In June 1998, the 
veteran was diagnosed as having low back pain with 
radiculopathy.  In July 1998, the veteran was assessed as 
having chronic low back pain and right sciatica that did not 
fit with the MRI signs that showed a left L3-L4 disc bulge.

According to a July 1998 VA examination report, the veteran 
reported moderate pain on a daily basis, which sometimes 
radiated into his thighs.  The veteran also related that oral 
analgesics partially relieved his pain.  Physical examination 
revealed diminished lordotic curvature with paravertebral 
tenderness, but without spasm.  Straight leg raising was 
negative to 70 degrees bilaterally.  Range of motion was 
noted as anterior flexion to 80 degrees, posterior extension 
to 20 degrees, lateral flexion to 34 degrees bilaterally, and 
lateral rotation to 32 degrees bilaterally.  Neurological 
examination revealed deep tendon reflexes were 2+ and 
symmetric in upper and lower extremities.  Strength and 
sensation were intact.  X-rays showed that the veteran had 
mild degenerative spondylosis and degenerative disc disease 
of the L5-S1.  The veteran was diagnosed as having 
degenerative disc disease and osteoarthritis of the 
lumbosacral spine.

The veteran's degenerative disc disease is rated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  A 40 percent disability evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  For the next higher 60 percent 
disability evaluation, there must be pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 40 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has pronounced intervertebral disc syndrome with 
symptoms compatible with sciatic neuropathy such as 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief to 
warrant a 60 percent disability evaluation under Diagnostic 
Code 5293.  With the exception of the low back and radiating 
pain that the veteran experiences, treatment records and the 
July 1998 VA examination report show little in the way of 
abnormal neurological findings to the degree that would 
warrant a 60 percent disability evaluation.  There is no 
evidence of absent ankle jerk or weakness in the lower back.  
And, while the veteran was noted as having a mild 
paravertebral muscle spasm in September 1997, there has been 
no subsequent evidence of muscle spasm.  In addition, deep 
tendon reflexes were normal and symmetric, and strength and 
sensation were intact.  The veteran's range of motion is no 
more than moderately limited.  The veteran had flexion to 80 
degrees, extension to 20 degrees, lateral flexion to 34 
degrees bilaterally, and lateral rotation to 32 degrees 
bilaterally, on most recent examination.  Additionally, the 
veteran experiences relief from oral analgesics.  Therefore, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 40 percent disability 
evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285 
and 5289.  With regard to the criteria for residuals of 
fractured vertebra without cord involvement under Diagnostic 
Code 5285, there is no evidence that the veteran has 
residuals of fractured vertebra.  The findings do not warrant 
a 60 percent disability evaluation under Diagnostic Code 5285 
for residuals of fractured vertebra without cord involvement.  
Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint."  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 
87 (25th ed. 1990)).  The evidence establishes that the 
veteran has been diagnosed with degenerative disc disease 
with limitation of motion and residuals of herniated nucleus 
pulposus.  X-rays from the July 1998 VA examination showed 
that the veteran had mild degenerative spondylosis.  However, 
the veteran retained significant function and there is no 
evidence of fixed deformity of the lumbar spine.  As such, 
the Board does not believe that an evaluation in excess of 40 
percent under Diagnostic Code 5289 is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 40 percent for 
intervertebral disc syndrome, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's disc syndrome is symptomatic, and he reports 
experiencing pain in the lower back, as well as pain 
radiating into his thighs at intermittent intervals.  
Nevertheless, the veteran retained significant function and 
there is no evidence of fixed deformity or severe limitation 
of motion.  Furthermore, as noted above, the case was 
remanded in May 2000, in part, in order to obtain findings 
relevant to the factors set forth in DeLuca.  However, the 
veteran failed to report for such examination which 
presumably would have resulted in additional findings 
relevant to this issue.  Further, the Board finds that the 
current evidence of record does not include findings 
sufficient to establish a higher evaluation on this basis.  
Therefore, there is no objective clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
40 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his degenerative disc 
disease, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for degenerative disc disease with 
limitation of motion and residuals of herniated nucleus 
pulposus, on either a schedular or an extra-schedular basis.


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of L5-S1 with limitation of motion and residuals of 
herniated nucleus pulposus, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

